Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 7 - 8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Slip casting process for the manufacture of tubular alumina microfiltration membranes” to FALAMAKI et al.
Regarding claims 1 - 3, 7- 8 and 11 - 12, Falamaki et al. disclose a slip casting slurry comprising sodium carboxymethylcellulose (Na-CMC) and Tiron (C6H4O8S2Na2·H2O)  alumina and water. Slips containing 40, 50 and 60 wt. % of alumina with Na-CMC and Tiron (TN slips) were prepared and Tiron was added with an amount of 0.0017 g per 1 g of alumina powder. Stable slips for the slip casting processes were produced using a Na-CMC content of 0.05 g per 100 g of alumina for 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to be expected from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 7 – 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4812428.
Regarding claims 1 – 3, 7 – 8, and 12, US4812428 discloses a slurry comprises from about 58 to about 68 weight percent of ball clay(read  on the alumino-silicate based material), from about 42 to about 32 weight percent of water, from about 50 to about 650 parts per million (by dry weight of ball clay) of soluble sulfate ion, and from about 0.01 to about 1.0 percent of organic polyelectrolyte (weight of active ingredient by weight of dry ball clay) with a molecular weight of from about 1400 to about 6000 and sodium silicate(read on the  binder). The polyelectrolyte is a polyacrylate such as 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to be followed from the structure in the prior art, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Response to Arguments
06/10/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Falamaki fails to disclose “a casting slurry for manufacturing shell molds.”
The Examiner respectfully submits that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The applicant’s argument cannot tale place of the evidence.
The applicant argues that Falamaki fails to disclose “a binder selected from ethyl silicate, sodium silicate or colloids.” The applicant argues that Falamaki fails to disclose “the casting slurry is configured to retain a sand coating on a pattern,” as in Falamaki, due to a very different process of using the slurry, the slip casting slurry does not need to retain any sand coating, and nothing shows that it would even be able to do so (e.g., due to a different binder).
The Examiner respectfully submits that the alumina has an average particle diameter of 2 μm and 0.3 < d10 < 0.6 μm (page 428, last paragraph). The alumina with size of less than 1 micron is read on the colloidal alumina (read on the claimed binder). The Examiner respectfully submits that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The applicant’s argument cannot tale place of the evidence.

The Examiner respectfully submits that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The applicant’s argument cannot tale place of the evidence.
The Applicant argues that in the composition mentioned on page 7 of the outstanding Office Action, it is clear that the binder is mostly water, with a polyelectrolyte such as Colloid 211 being not more than 1.0%. 
The Examiner respectfully submits that the composition comprises sodium silicate.  The  ball  clay  is  read  on  the  alumino-silicate based  material. The Examiner respectfully submits that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The applicant’s argument cannot tale place of the evidence.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731